DETAILED ACTION
This action is in response to applicant’s amendment received on 07/23/2015. Amended claims 1 and 5 are acknowledged. Claims 1 and 4-5 are pending. Claims 2-3 and 6-12 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Boisselle et al. (FR 2909912A1, herein “Boisselle”, Machine Translation attached) in view of Vigneras et a. (FR 2906355A1, herein “Vigneras”, Machine Translation attached).
Regarding claim 1, Boisselle discloses: 
a tube for a motor vehicle heat exchanger [page 2, lines 30-31 and 37-38] comprising two opposite longitudinal walls (clearly seen in fig. 4), 
wherein each wall is provided with at least two concave portions separated by a convex portion, the at least two concave portions being of the same depth (see annotated fig. 4-BOISSELLE, page 3),
wherein the at least two concave portions and the convex portion together make each wall have a sinusoidal shape in a longitudinal direction (see annotated fig. 4-BOISSELLE, page 3),
wherein the convex portion is of such a size that the internal perimeter of the afore mentioned cross section has a value that is at least 2% greater than the internal perimeter of a cross section of a tube with straight walls and no convexity, at a point equivalent to a boundary between the convex portion and one of the concave portions separated by the convex portion (as can clearly be gleaned from annotated fig. 4-BOISELLE, page 3), and
wherein the tube with the at least two concave portions separated by the convex portion is pressed against an edge of an opening in a fin of the heat exchanger [page 1, lines 14-16].
	Boisselle does not disclose:
		Each wall of the tube having a constant thickness.
Vigneras teaches that tubes (12) for motor vehicle heat exchangers [abs., line 1] comprising two opposite longitudinal walls (clearly seen in figs. 3 or 6), wherein each wall is provided with at least two concave portions separated by a convex portion (better seen in fig. 6), and wherein each wall of the tube (12) is having a constant thickness [abs., line 4] are old and known in the art.


    PNG
    media_image1.png
    409
    645
    media_image1.png
    Greyscale


Regarding claim 4, Boisselle discloses:
the walls of the tube being connected to one another by end sections which are circular in shape (see annotated fig. 4-BOISSELLE, above).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boisselle and Vigneras in view of Paikert (US 4,715,432). 
Regarding claim 5, the combination of Boisselle and Vigneras discloses:
the tube, exhibiting, according to the cross section of the tube, 
a length (LTube) denoting the greatest distance between the end sections with a circular shape on the outside of the tube (see annotated fig. 4-BOISSELLE, page 3), and 
a width (w) denoting the smallest distance between the two walls of the tube on the outside of the tube (see annotated fig. 4-BOISSELLE, page 3). 
Boisselle does not disclose: 
a flatness ratio Tf of the tube defined by the relationship: Tf = w/LTube, where the flatness coefficient Tf is strictly lower than 0.20 to ± 0.01.
Paikert, also directed to a tube (11) for a heat exchanger [abs., line 1] exhibiting a cross section comprising two opposite longitudinal walls (fig. 4), wherein each wall is provided with at least two concave portions (where the regions -12- are located) separated by a convex portion (13) (fig. 4), teaches that the ratio between the length and the width of the tube is 8:1 [col. 4, lines 15-16] in order to substantially increase heat transfer coefficients of the heat exchanger tubes. Therefore, a flatness ratio Tf of the tube defined by the relationship: Tf = w/LTube, where the flatness coefficient Tf is strictly lower than 0.20 to ± 0.01, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that, having an optimal ratio between the length and the width of the tube, heat transfer coefficients of the heat exchanger tubes substantially increase. Therefore, since the general condition of the claim, i.e. that a determined ratio between the length and the width of the tube would increase heat transfer coefficients of the heat exchanger tubes, was disclosed in the prior art by the combination of Boisselle, Vigneras and Paikert, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the tube disclosed by the combination of Boisselle, Vigneras and Paikert having a flatness ratio Tf of the tube defined by the relationship: Tf = w/LTube, where the flatness coefficient Tf is strictly lower than 0.20 to ± 0.01.


Response to Arguments
The rejections of claims 6, 8-9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, presented in the previous action, are withdrawn in view of the amendments.
Applicant arguments filed 03/01/2021 directed to the newly amendment claim 1 have been addressed thoroughly above. The arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763